Citation Nr: 1431111	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on August 27, 2013.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board remanded the case in December 2013 for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

A cervical spine disorder, including cervical spine degenerative disc disease (DDD), did not manifest in service and is not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a December 2008 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs) and VA medical records are in the claims file.  Pursuant to the December 2013 Board Remand, the RO made an additional request for authorization from the Veteran to obtain private chiropractic records.  To date, the Veteran has not provided authorization for the release of such records, and has not submitted the records to the Board.  The Board thus finds that the RO substantially complied with the Board's remand directives, and the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c); see Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in April 2012.  Pursuant to the December 2013 Board remand, the RO obtained an addendum opinion in February 2014.  The Board finds that the April 2012 examination and February 2014 addendum opinion sufficiently allow the Board to make a well-informed decision on the Veteran's claim.  The February 2014 addendum opinion complied with the Board's remand directives and assured the Board that the examiner considered all the pertinent evidence of record and provided a complete rationale for the evaluation provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  In this case, DDD and mechanical low back pain are not the type of conditions that fall within the purview of 38 C.F.R. § 3.309(a).  And there is no indication the Veteran conversely has degenerative joint disease (DJD), i.e., arthritis, which does fall within the purview of this VA regulation.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81; see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board therefore may discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus (ringing in the ears) and pes planus (flat feet), which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368. 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336.  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337.
III.  Factual Background

The Veteran contends that his current cervical spine disability is related to a fall during service.

Service treatment records demonstrate that in January 1973, the Veteran was seen for thoracic lumbar pain/stiffness.  There was no evidence of spasm, X-rays at that time were normal, and the diagnosis was chronic low back pain after jumping 3 stories.  In June 1979, the Veteran reported that he injured his neck and shoulder the previous night.  He was assessed for torticollis.  Later in June 1979, clinical evaluation of the Veteran's neck was normal.  Upon separation examination in May 1988, clinical evaluation of the neck was normal.  The Veteran listed a number of current and past physical problems (more than 20), including orthopedic problems (low back pain, knee pain, foot and ankle problems and a fractured nose.  He did not mention neck pain.   

The Veteran filed a claim for compensation in 1989, listing a number of disabilities claimed to have been incurred in service.  He made no mention of neck disability.  In 2004, the Veteran filed another claim for compensation, but made no mention of neck disability.  

On November 1989 VA examination, the Veteran reported a history of having had to jump from a second story window during a fire during service.  At that time he sustained multiple injuries, including back and both knees.  Since that time he has had chronic low and mid back pain as well as pain in both knees.  The symptoms are aggravated by activity.  Treatment has always been symptomatic and supportive.  There were no complaints or findings of cervical spine disability.

In May 2007, the Veteran reported that he hyperextended his neck while falling asleep in a chair two weeks prior.  He had pain directly over lower cervical vertebra, occasional numbness over left shoulder and was not able to abduct above 45 degrees.  He was taking naproxen, using heating pad/vibration, and working on range of motion.

In August 2007, the Veteran had a neurosurgery consult.  He had acute onset neck pain and weakness of his left upper extremity.  He was unable to lift his arm, but had good grip.  The weakness got better after 1 month, but he continued to have intermittent neck pain and left shoulder numbness, multiple times a day.

In a January 2009 statement, the Veteran again asserted that he jumped from an apartment during service and was seen at U.S. Air Force Hospital and was X-rayed to determine no fractures occurred.  Upon separation, a physical determined that spinal arthritic condition did exist and has continued to deteriorate.  He stated that he has constant numbness of 2 left fingers and shoulder and neck pain, which has been getting worse since 1989 retirement physical. 

An October 2009 neurosurgery clinic note reflects that the Veteran complained of pain shooting down the shoulder and numbness in digits 3 and 4 on the left hand.  On examination, the Veteran demonstrated decreased sensation in an ulnar nerve distribution in the hand.  An MRI showed severe foraminal stenosis on the left at C4-5, C5-6.  The Veteran subsequently underwent left C4-5 and C5-6 foraminotomies in October 2009.  Post-operatively, the Veteran experienced decreased pain and numbness in left hand outer digits.

A March 2012 letter from the Veteran's chiropractor states that the Veteran requested care for neck pain, lower back pain, and hip pain in November 2003.  The Veteran reported that his complaints were a result of an injury that occurred in December 1972 after he jumped out of an apartment fire.  The Veteran denied any other significant trauma after the December 1972 injury.  The chiropractor opined that the Veteran's complaints and objective findings in the cervical spine, lumbar spine, and hips were a result of the December 1972 injury.

On April 2012 VA examination, the Veteran reported flare-ups which impact the function of his cervical spine.  Physical examination revealed mild radiculopathy in the left upper extremity.  X-rays of the spine showed degenerative changes from C4-C7 with moderate disk narrowing C5-6 and multilevel marginal spurring, degenerative, and facet arthropathy.  There is loss of normal curvature of the cervical spine with maintenance of the alignment.  The examiner opined that the Veteran's cervical disability was less likely as not the result of or caused by the fall noted in 1972.

In February 2014, the April 2012 examiner issued an addendum opinion.  The examiner again opined that the Veteran's cervical spine disability did not likely have its clinical onset during service and was not otherwise related to service.  The examiner reasoned that there is no evidence of any direct impact to the Veteran's neck related to his fall.  He was seen in 1979 for torticollis and conservative therapy was given and apparently his torticollis may be related to spasm and other etiology like abscess or infection.  He was released from service in 1989 and started chiropractic treatment in 2003.  He had acute neck pain related to a fall out of his chair in 2007.  There is no evidence showing that progressive neck disability was related to the incident in 1972.

IV.  Analysis

After a review of the record, the Board concludes that entitlement to service connection a cervical spine disability is unwarranted.  While the Veteran has a current diagnosis of cervical spine DDD, and was treated in service on one occasion for neck pain, the probative evidence of record does not indicate that his current cervical spine disability originated during his service or is otherwise related or attributable to his service.

Although, as mentioned, the Veteran was treated for his neck on one occasion during service, subsequent evaluation of the neck in June 1979 was normal.  On separation in May 1988, examination of the Veteran's neck was also normal.  This evidence suggests that any complaints during service had resolved by the time of his eventual discharge.  Chronicity (permanency) of disease or injury in service therefore is not shown or, at the very least, is legitimately questionable.

While competent, the lay statements by the Veteran as to the onset of his neck injuries in service with continuous neck pain since that time are not credible as they are inconsistent with the contemporaneous medical evidence of record.  Though he claimed neck pain resulted from the fall in service when he injured his low back, he made no contemporaneous complaints of neck problems.  At service discharge, he mentioned numerous past and present problems, including several orthopedic maladies, but made no mention of neck problems.  He filed a claim for compensation shortly after service discharge, and listed a number of issues, but did not claim neck disability.  He did not include neck disability in a subsequent compensation claim in 2004.  The Board finds it likely that if neck problems persisted, the Veteran would have mentioned it when given the opportunity at service discharge or when filing his initial compensation claims.  The medical evidence of record reflects that a neck disability was not diagnosed and treated until many years after his separation from active service.  These records demonstrate that the Veteran did not seek treatment for neck pain until November 2003 at the earliest.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

As already explained, the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's neck DDD is not a chronic disease or condition recognized under § 3.309(a) as necessarily chronic, per se, and DJD (arthritis) has not been diagnosed. 

The Board has also considered the etiology opinions of the VA and private examiners in this case.  Both of the clinicians are competent to evaluate the Veteran's cervical spine disability and to offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds that the VA opinion is more persuasive.  The examiner reviewed the claims folder and provided a detailed rationale, citing to evidence and lack thereof, in the record.  In contrast, the private examiner did not note review of the Veteran's claim file, nor did the private examiner give a detailed explanation for his positive etiology opinion citing to clinical evidence.  Therefore, the Board gives greater weight to the VA examiner's opinion.

Although the Veteran attributes his cervical spine disability to service, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the cervical spine disability.  While the evidence of record shows that the Veteran has a cervical spine disability, the Board finds that the more convincing evidence shows that his disability is not attributable to military service.

Accordingly, the Board concludes that the preponderance of evidence is against the claim for service connection for a cervical spine disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


